DETAILED ACTION

Status of Application
This action is a Final Rejection. This action is in response to the amendment and response filed on August 27, 2021.  
Claims 1, 2, 4-6, 8-11, 13-15, and 17-19 have been amended.
Claims 7 and 16 have been canceled.
Claim 20 has been added.
Claims 1-6, 8-15, and 17-20 are pending and rejected.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
	Regarding the rejections under 35 U.S.C. 112(a) and 112(b) that were presented in the non-final Office action, those rejections are withdrawn. Therefore, Applicant’s arguments are moot. However, there are new grounds of rejection in light of Applicant’s amendments. 
Regarding the rejection under 35 U.S.C. 101, Applicant argues that the aspects of the claims relating to updating the data recognition model were ignored. Remarks at 12. However, the claim needs to only recite an abstract idea. If a computer is used to update the model, it is analyzed at step 2A, prong 2 and step 2B. Applicant further argues that “the combination of additional elements uses any nominal abstract idea in a specific manner that limits the use of the nominal abstract idea to the practical application of updating a data recognition model…used for recognizing voice inputs so that the model is better able to recognize the voice inputs, thereby improving operation.” Remarks at 12-13. However, what is being claimed is a device and method for making a payment, i.e., generating a payment instruction and approving the payment. Technology is used to facilitate the payment, but the technology is merely being applied to the abstract idea. For example, the voice recognition features are based on existing technology as a substitute for someone having to enter the data manually. It makes the process more convenient, but it does not provide a technological improvement. Applicant further argues that under step 2B, the claims are non-conventional. Remarks at 13-14. However, the rejection does not allege that the claims are well understood, routine, and conventional. Therefore, the claims remain ineligible.
	Regarding the rejections under 35 U.S.C. 103, Applicant should refer to the claim interpretation and the rejection itself to see how the references teach the claim limitations. Applicant argues that “there is 



Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  

Contingent Limitations
	Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition that is required to perform a function is not met, the structure for performing the contingent limitation is given patentable weight. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
	The following limitations are contingent: 
“wherein the obtaining of the payment intention of the user comprises learning a pattern through voice input when the user sends money” (Claim 11)

Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
	The following limitations include intended use: 
“analyzing the received voice input using a pre-built data recognition model to estimate payment intention using an artificial intelligence (AI) algorithm (Claims 1, 10, 19) 
“receiving a feedback input for either approving the received remittance information to send the money to the recipient or disapproving the remittance information to cancel sending of the money to the recipient (Claims 1, 10, 19)
“transmitting the received voice input to an external server for requesting to estimate payment intention of a user” (Claim 20)
“wherein the payment intention is estimated, by the external server, by analyzing the voice input using a pre-built data recognition model to estimate the payment intention using an artificial intelligence (AI) algorithm” (Claim 20)

Nonfunctional Descriptive Material
Nonfunctional descriptive material is generally not given patentable weight. See MPEP 2111.05. Any difference related merely to the meaning and information conveyed through labels (i.e., the type of the item) which does not explicitly alter or impact the steps of the method is nonfunctional descriptive material and does not patentably distinguish the claimed invention from the prior art in terms of patentability. 
	The following limitations include intended use: 
“transmitting the name of the recipient and the obtained contact information to a server together with the remittance amount” (Claims 1, 10, 19 – the content of the transmission is nonfunctional descriptive material)
“displaying the remittance information, and wherein the remittance information comprises an account number of the recipient” (Claims 4, 13)

Optional Language
	Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”).  
	The following limitations include optional language: 
“receiving a feedback input for either approving the received remittance information to send the money to the recipient or disapproving the remittance information to cancel sending of the money to the recipient “ (Claims 1, 10, 19 – approving and disapproving are optional since only one may occur)

Not Positively Recited
	The following limitations are not positively recited, and do not differentiate the claims from the prior art:
 “receiving, from the server, remittance information generated based on the transmitted remittance amount” (Claims 1, 10, 19 – there’s no positively recited step of generating remittance information)



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

2019 PEG Step
Analysis of Claims 1-6, 8-15, and 17-20
Step 1: Does the Claim Fall Within a Statutory Category?
Yes. Claims 1-6, 8, 9, and 20 recite a device and, therefore, are directed to the statutory class of machine. Claims 10-15, 17, and 18 recite a method and, therefore, are directed to the statutory class of process. Claim 19 recites a computer program product that comprises a non-transitory computer-readable storage medium and, therefore, is directed to the statutory class of machine or manufacture.  
Step 2A, Prong 1: Is a Judicial Exception Recited? 
Yes. The claims as a whole recite a method of organizing human activity. The claims are directed to a method for a payment transaction and payment authorization (e.g., obtaining, using the data recognition model, the payment intention of a user; obtaining contact information from a stored contact list; transmitting the name and contact information to a server with the remittance amount; receiving remittance information, receiving input for approving or disapproving the remittance details in order send the money or cancel the sending of the money). This type of method of organizing human activity is similar to a commercial interaction such as a sales activity or business relation, and a fundamental economic practice such as mitigating risk. Thus, the claims recite an abstract idea. 
Step 2A, Prong 2: Is the Abstract Idea Integrated into a Practical Application?
No. The additional elements include computer components such as the device that includes a memory, microphone, and processor, and a computer program (i.e., additional elements). The claims as a whole merely use these additional elements as a tool to perform the abstract idea. The claimed computer components are recited at a high level of generality and are merely invoked as tools for completing a payment. Simply implementing the abstract idea on a generic computer or device is not a practical application of the abstract idea. Additionally, there is no claimed improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application. 
Step 2B: Does the Claim Provide an Inventive Concept? 
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. 


Dependent claims 2, 8, and 9 (and similar claims) relate to creating, applying, and updating a voice recognition model. The required software and computing components that are additional elements for these claims do not integrate the abstract idea for the same reasons as the independent claims. A computer is being used as a tool to implement the abstract idea of receiving a payment request. Additionally, the additional elements do not provide a technological improvement. 
Dependent claim 3 has the additional element of the software that is used to authenticate a voice. A computer is merely being used as a tool to authenticate received information. This additional element does not provide a technological improvement.  
Dependent claim 4 has the additional element of the computer that is used to display data. This additional element does not integrate the abstract idea for the same reasons as claim 1. 
Dependent claims 5 and 6 (and similar claims) use biometric information to indicate approval. These are known ways to provide user information and they do not provide any technological improvement. 
Dependent claim 20 performs the same steps as claim 1, except that they are done at a server. The additional element of server does not integrate the abstract idea for the same reasons as explained with respect to the additional elements of claim 1. 
  As such, the claims are not patent eligible.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites limitations that include having an external server analyze the voice input and provide it to the device. However, claim 20 depends from claim 1, which has the voice input analyzed locally by the processor of the device. A description of an embodiment that has the voice input analyzed both locally at the device and remotely at a server could not be found. 



Claim Rejections - 35 USC § 112(b)
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 20 recites limitations that include having an external server analyze the voice input and provide it to the device. However, claim 20 depends from claim 1, which has the voice input analyzed locally by the processor of the device. Claim 20 appears to contradict claim 1 because the voice input would not be analyzed both at the device and at the server.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8-11, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mayo (Mayo, Benjamin. “PayPal for iOS updated with Siri SDK integration, send and request money using your voice,” 9to5mac.com, (Nov. 10, 2016).); Kothari et al., U.S. Patent Application Publication No. 2017/0278089 A1; and Zanolin et al., U.S. Patent Application Publication No. 2013/0080164 A1.

Claim 1:
Mayo teaches:
a memory (see at least Mayo (A mobile device is used for sending money.)).
a microphone (see at least Mayo (A mobile device receives voice input.)).
at least one processor configured to execute a program stored in the memory to control the device to perform operations for sending money to a recipient comprising (see at least Mayo (A mobile device with an application performs the operations necessary for sending money.)).
receiving, by the microphone, a voice input  (see at least Mayo (A mobile device receives voice input such as “Hey Siri send David $20 using PayPal.”)).
analyzing the received voice input using a pre-built data recognition model to estimate payment intention using an artificial intelligence (AI) algorithm (see at least Mayo (“Using your contact address book, queries like ‘Hey Siri send David $20 using PayPal’ will bring up a confirmation sheet in the Siri conversation with one button to confirm.” The software associated with Siri inherently includes a data recognition model so that Siri can understand the payment intention.)). Note that “to estimate payment intention using an artificial intelligence (AI) algorithm” is intended use and does not differentiate the claim from the prior art. Also note that Zanolin teaches using an AI algorithm to estimate voice input (see at least Zanolin, Figure 2A, item 204; paragraph 0025; paragraph 0033).  
obtaining, using the data recognition model, the payment intention of a user based on the analyzed voice input comprising at least one of a name of a recipient, remittance amount, or a remittance instruction (see at least Mayo (“Using your contact address book, queries like ‘Hey Siri send David $20 using PayPal’ will bring up a confirmation sheet in the Siri conversation with one button to confirm.” The software associated with Siri inherently includes a data recognition model so that Siri can understand the payment intention.)).
obtaining contact information from a stored contact list based on the name of a recipient identified from the received voice input (see at least Mayo (“Using your contact address book, queries like ‘Hey Siri send David $20 using PayPal’ will bring up a confirmation sheet in the Siri conversation with one button to confirm.”)).
transmitting the name of the recipient and the obtained contact information to a server together with the remittance amount (see at least Mayo (The screen shots on pages 1 and 2 show that the remittance amount ($20.00), name (David Larusso), and contact information (dlarusso@mail.com) are submitted to the PayPal server upon the user selecting “Send.”)). 
receiving, from the server, remittance information generated based on the transmitted remittance amount (see at least Mayo (The screen shots on pages 1 and 2 show that confirmation of the payment (“PayPal sent your payment” is displayed on the mobile device upon completion of the payment.)). 
As shown, Mayo teaches “transmitting the name of the recipient and the obtained contact information to a server together with the remittance amount” and “receiving, from the server, remittance information generated based on the transmitted remittance amount.” Mayo does not explicitly state that a server is communicating with the mobile device to send and receive the data relating to the transaction. However, it’s clear that a PayPal server is performing the transaction. See screen shots on pages 1 and 2 (“PayPal is handling your request.” “PayPal sent your payment.”). Although the server is inherently disclosed in Mayo, Kothari also teaches that a server (i.e., bank) receives payment information from a mobile device and sends payment information to the mobile device. (see at least Kothari, paragraph 0026 (“Further, in step 3, as illustrated in FIG. 2, the bank 110 sends an authorization request and notification to the bank app installed on the user's mobile phone 102.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kothari’s method of a payer receiving a request for authorization from a bank with Mayo’s method of using a mobile device to send money using one’s voice. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of increasing the likelihood that the transaction is secure and accurate and not fraudulent by requiring the payer to approve the transaction.  

Mayo does not explicitly teach:
receiving a feedback input for either approving the received remittance information to send the money to the recipient or disapproving the remittance information to cancel sending of the money to the recipient.
Mayo, however, teaches:
When a user desires to send money via paypal, before the transaction is approved, the user is presented with options to select “cancel” to cancel the transaction, or “send” to approve the transaction. (see Mayo, screen shots). 
Kothari, however, teaches:
In response to the mobile phone app receiving an authorization request, the user is presented the option of authorizing the transaction by, for example, clicking on “done.”  (see at least Kothari, paragraph 0026 (“In step 4, once the user 102 authorizes using the bank app and concludes the transaction (clicks "done," for example) on merchant app and/or website, the gateway 108 confirms with the bank 110 that the payment has been authorized.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature with Mayo’s method of using a mobile device to send money using one’s voice. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing a way for the user to either approve or deny a transaction so that the final decision to transfer funds belongs to the user. While Mayo teaches an interface for canceling or sending (i.e., authorizing) the funds transfer, it appears that it may present these options before the transaction goes to the server. However, Kothari teaches the presentation of an approval option (i.e., “done”) after the transaction data has been sent to the server. By combining the features of Kothari with the invention of Mayo, the user can have an option of denying the transaction. Note that in Kothari, by not selecting “done,” a user is effectively canceling/disapproving the transaction. However, Mayo shows that there can be another selectable option that cancels the transaction. 

Mayo does not explicitly teach, however, Zanolin teaches:
updating the data recognition model based on the feedback input (see at least Zanolin, Figure 2A, Item 216; paragraph 0035 (“the input signal may be an audio speech signal that is input to a verbal search service.”); paragraph 0048 (“If the edit distance is below the threshold 215, then the corrected text string is selected for use as training data for a text recognition system.”)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zanolin’s method of updating/training a text recognition system with Mayo’s method of using a mobile device to send money using one’s voice. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of increasing the accuracy of the voice recognition system so that the system can be more successfully used for initiating payment transactions.   

Claim 2:
Mayo does not explicitly teach, however, Zanolin teaches:
wherein the obtaining of the payment intention of the user comprises learning a pattern through the received voice input when the user sends money (see at least Zanolin, Figure 2A and associated text (Machine learning system is trained to accurately recognize voice commands.)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zanolin’s method of using machine learning to train a model to understand words that are being spoken with Mayo’s method of using a mobile device to send money using one’s voice. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of having a device accurately understand the words that are being spoken so that a payment can be accurate. Mayo uses speech recognition to initiate a payment. This inherently requires some sort of speech recognition model. Zanolin specifically discusses training a model in order to accurately recognize voice commands. It would be obvious for Mayo to use the machine learning system of Zanolin in order to optimize the voice recognition model. 

Claim 4:
Mayo further teaches:
displaying the remittance information, and wherein the remittance information comprises an account number of the recipient (see at least Mayo (See third screenshot on the first page. It shows confirmation from the server that $20 was sent to David Larusso.)).

Note: The content of the data displayed adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art.  Any difference related merely to the meaning and information conveyed through labels (i.e., the type of the item) which does not explicitly alter or impact the steps of the method is nonfunctional descriptive material and does not patentably distinguish the claimed invention from the prior art in terms of patentability. Therefore, the type of information need not be given significant patentable weight. The type of information is not patentably significant and is given limited patentable weight.

Claim 7:
Mayo further teaches:
wherein the data recognition model is set to estimate the payment intention of the user (see at least Mayo (“Using your contact address book, queries like ‘Hey Siri send David $20 using PayPal’ will bring up a confirmation sheet in the Siri conversation with one button to confirm.” The software associated with Siri inherently includes a data recognition model so that Siri can understand the payment intention.)).

Claim 8:
Mayo further teaches:
and wherein the learning entity values comprise values for at least one of user information, recipient information, a remittance amount, or a remittance instruction (see at least Mayo (A mobile device receives voice input such as “Hey Siri send David $20 using PayPal.”)).
Mayo does not explicitly teach, however, Zanolin teaches:
wherein the data recognition model is a model based on an artificial intelligence (AI) algorithm using learning entity values extracted from learning data comprising voice input or text, and wherein the learning entity values comprise values for at least one of user information, recipient information, a remittance amount, or a remittance instruction (see at least Zanolin, Figure 2A and associated text (Machine learning system is trained to accurately recognize voice commands.); paragraphs 0039-0040 (The recognized text may be presented to the user, who can provide corrections); paragraph 0048 (Based on the corrections, the corrected text may be used as training data for the text recognition system.)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zanolin’s method of using machine learning to train a model to understand words that are being spoken with Mayo’s method of using a mobile device to send money using one’s voice. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of having a device accurately understand the words that are being spoken so that a payment can be accurate. Mayo uses speech recognition to initiate a payment. This inherently requires some sort of speech recognition model. Zanolin specifically discusses training a model in order to accurately recognize voice commands. It would be obvious for Mayo to use the machine learning system of Zanolin in order to optimize the voice recognition model. 

Claim 9:
Mayo further teaches:
wherein the determining of the payment intention of the user is based on recognition entity values obtained as a result of applying the received voice input to the data recognition model, wherein the recognition entity values comprise values for at least one of user information, recipient information, a remittance amount, or a remittance instruction (see at least Mayo (“Using your contact address book, queries like ‘Hey Siri send David $20 using PayPal’ will bring up a confirmation sheet in the Siri conversation with one button to confirm.” The software associated with Siri inherently includes a data recognition model so that Siri can understand the payment intention.)).

Claim 10:
Claim 10 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 11:
Claim 11 is rejected using the same rationale that was used for the rejection of claim 2. 

Claim 13:
Claim 13 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 17:
Claim 17 is rejected using the same rationale that was used for the rejection of claim 8. 

Claim 18:
Claim 18 is rejected using the same rationale that was used for the rejection of claim 9. 

Claim 19:
Claim 19 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 20:
Mayo does not explicitly teach:
transmitting the received voice input to an external server for requesting to estimate payment intention of a user; and receiving the estimated payment intention from the external server, wherein the payment intention is estimated, by the external server, by analyzing the voice input using a pre-built data recognition model to estimate the payment intention using an artificial intelligence (AI) algorithm.
Mayo, however, teaches:
Receiving voice input and using a model to estimate the payment intention. See Mayo; see also the rejection of claim 1.
Zanolin, however, teaches:
Providing voice input to a remove server for analysis and recognition via a model. See Zanolin, paragraphs 0029-0030. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature with Mayo’s method of using a mobile device to send money using one’s voice. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of recognizing the voice input. While it is convenient to have a device identify voice input data without having to be connected to a network, it may require a significant amount of device resources to store and run the data recognition model on a device. It’s would be more efficient to implement the model at a server that can be accessed my many devices. 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mayo (Mayo, Benjamin. “PayPal for iOS updated with Siri SDK integration, send and request money using your voice,” 9to5mac.com, (Nov. 10, 2016).); Kothari et al., U.S. Patent Application Publication No. 2017/0278089 A1; Zanolin et al., U.S. Patent Application Publication No. 2013/0080164 A1; and Zhang et al., U.S. Patent Application Publication No. 2016/0292408 A1. 

Claim 3:
Mayo does not explicitly teach, however, Zhang teaches:
authenticating that the received voice input is a voice of a user of the device, wherein the payment intention of the user is obtained based on the received voice input being authenticated as the voice of the user of the device (see at least Zhang, paragraph 0003 (Voice authentication)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhang’s voice authentication with Mayo’s method of using a mobile device to send money using one’s voice. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of reducing the likelihood of fraud by authenticating the payer’s voice.  

Claim 12:
Claim 12 is rejected using the same rationale that was used for the rejection of claim 3. 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mayo (Mayo, Benjamin. “PayPal for iOS updated with Siri SDK integration, send and request money using your voice,” 9to5mac.com, (Nov. 10, 2016).); Kothari et al., U.S. Patent Application Publication No. 2017/0278089 A1; Zanolin et al., U.S. Patent Application Publication No. 2013/0080164 A1; and Kim et al., U.S. Patent Application Publication No. 2018/0218359 A1. 

Claim 5:
Mayo does not explicitly teach, however, Kim teaches:
wherein the feedback input for approving the remittance information comprises at least one of a fingerprint, an iris scan, a facial image, or the voice of the user (see at least Kim, paragraph 0108 (“FIG. 7 is a diagram showing screens showing a help provision function coupled with a household budget. As shown in FIG. 7a, when a user inputs the fingerprint of the user through the finger scan sensor 145a for payment, the controller 180 may perform fingerprint authentication based on the input fingerprint and transmit a payment approval request to the payment terminal 200 to make payment through the payment terminal 200 when fingerprint authentication succeeds.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s fingerprint authentication with Mayo’s method of using a mobile device to send money using one’s voice. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of increasing the likelihood that the transaction is secure and accurate and not fraudulent by requiring the payer to use biometric information such as a fingerprint to approve the transaction.  

Claim 14:
Claim 14 is rejected using the same rationale that was used for the rejection of claim 5. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mayo (Mayo, Benjamin. “PayPal for iOS updated with Siri SDK integration, send and request money using your voice,” 9to5mac.com, (Nov. 10, 2016).); Kothari et al., U.S. Patent Application Publication No. 2017/0278089 A1; Zanolin et al., U.S. Patent Application Publication No. 2013/0080164 A1; and Oh et al., U.S. Patent Application Publication No. 2017/0116657 A1. 

Claim 6:
Mayo does not explicitly teach, however, Oh teaches:
wherein the feedback input for approving the remittance information comprises a vein pattern image received from a wearable device worn by the user (see at least Oh, paragraph 0251 (“With regard to such a payment approval motion, the final payment approval can be accomplished by distinguishing the user through a means such as vein authentication or the like through the wearable device 100'.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Oh’s vein authentication with Mayo’s method of using a mobile device to send money using one’s voice. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of increasing the likelihood that the transaction is secure and accurate and not fraudulent by requiring the payer to use biometric information such as a vein pattern to approve the transaction.  

Claim 15:
Claim 15 is rejected using the same rationale that was used for the rejection of claim 6. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth Rosen whose telephone number is 571-270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698                                                 


    
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)